Title: To Thomas Jefferson from John Tayloe Griffin, 16 June 1793
From: Griffin, John Tayloe
To: Jefferson, Thomas



Sir
Wilmington. June 16th. 1793.

You will perhaps think me an interested person who never solicited the honor of a correspondence with you until I had a favor to ask, but I hope my present unfortunate situation will be my excuse.
I wish most earnestly to return to Virga. and fully intended to have accompanied my friend Mr. Randolph, who offered me a seat in his carriage, but was unluckily prevented by the want of money, nor was it in his power to furnish me, not having more than barely sufficient to defray his expences to Richmond, or He woud chearfully have advanced it for me. I have taken the liberty to request the favor of you to supply me with fifty dollrs. and have inclosed You a draft on my Brother Cyrus for that sum, which I know will be duly honored. I am very sensible, I have no right to make this application to you, but trust that with you my situation will pardon it. If it shoud be inconvenient for You to spare the money, your Note to me payable in 60 days will answer me a very good purpose, and the draft will be paid long before the expiration of that time. If you can comply with my request, you will confer a favor which I shall remember with the liveliest sense of gratitude to the latest hour of my life, and it will relieve me from a great load of anxiety and distress.
Was there any possible hazard, I woud not have troubled You on this occasion, but I have some property in the hands of my Brother, and have many valuable friends in Virga. I have the honor to be with much esteem & respect Yr. obt Servt

John T. Griffin


The Bearer, who is very trusty, will wait Your answer.
I shou’d most certainly have done myself the honor to have waited on you in person, but do not think it safe to appear in Phila.

